Exhibit 99.1 Ingeus Limited ABN 46 Financial Statements as at 31 December 2013, 2012 and 2011 Page Financial statements Consolidated statements of profit and loss and other comprehensive income 2 Consolidated balance sheets 3 Consolidated statements of changes in equity 4 Consolidated statements of cash flows 5 Notes to the consolidated financial statements 6 Directors' Declaration 34 Independent Auditors’ Report 35 These financial statements are the consolidated financial statements of the consolidated entity consisting of Ingeus Limited and its subsidiaries and the Group’s interest in associates and jointly controlled entities. The financial statements are presented in Australian currency. Ingeus Limited is an unlisted public company limited by shares, incorporated and domiciled in Australia and is the ultimate parent entity of the Group (refer note 27). Its registered office and principal place of business is: Ingeus Limited Level 11, 300 Ann Street Brisbane QLD 4000. The financial report was authorised for issue by the directors on 7 August 2014. The Directors have the power to amend and reissue the financial report. Ingeus Limited Consolidated statements of profit and loss and other comprehensive income For the period ended 31 December 2013 Notes $'000 $'000 $'000 Revenue from continuing operations 4 Employee benefits expense ) ) ) Client resources and subcontractor fees ) ) ) Premise and equipment expense ) ) ) Administration and management expense ) ) ) Information technology expense ) ) ) Depreciation and amortisation expense ) ) ) Travel expense ) ) ) Communication expense ) ) ) Marketing expense ) ) ) Other expenses ) ) ) Finance costs ) ) ) Share of profit/(loss) of equity-accounted investee, net of tax ) Profit/(loss) before income tax ) Income tax expense 6 ) ) ) Profit/(loss) from continuing operations ) Profit from Discontinued Operations, after tax 7 - - Profit/(loss) for the period ) Other comprehensive income Items that may be reclassified subsequently to profit or loss Exchange differences on translation of foreign operations 19(c) Reclassification of foreign currency difference on loss of control - - Other comprehensive income for the period, net of tax Total comprehensive income for the period ) Profit/(loss) is attributable to: Owners of Ingeus Limited ) Non-controlling interest ) ) - ) Total comprehensive income for the period is attributable to: Owners of Ingeus Limited ) Non-controlling interest ) ) - ) Total comprehensive income for the period is attributable to owners of Ingeus Limited arises from: Continuing operations ) Discontinued operations - - ) The above consolidated statements of profit and loss and other comprehensive income should be read in conjunction with the accompanying notes. -2- Ingeus Limited Consolidated balance sheets As at 31 December 2013 Notes $'000 $'000 $'000 ASSETS Current assets Cash and cash equivalents 8 Trade and other receivables 9 Current tax receivables Prepayments Total current assets Non-current assets Investment in associates 12 Property, plant and equipment 10 Deferred tax assets 13 Intangible assets 11 Total non-current assets Total assets LIABILITIES Current liabilities Trade and other payables 14 Borrowings 15 Current tax liabilities Provisions 16 Deferred income Total current liabilities Non-current liabilities Deferred tax liabilities 6 - - Provisions 17 Total non-current liabilities Total liabilities Net assets EQUITY Contributed equity 18 13 13 13 Reserves 19(a) ) ) Retained earnings Capital and reserves attributable to owners of Ingeus Limited Non-Controlling interest ) ) - Total equity The above consolidated balance sheets should be read in conjunction with the accompanying notes. -3- Ingeus Limited Consolidated statements of changes in equity For the period ended 31 December 2013 Attributable to Owners of the Company Note Contributed equity Foreign currency translation Statutory reserve Retained earnings Total Non- controlling interests Total equity $'000 $'000 $'000 $'000 $'000 $'000 $'000 Balance at 1 January 2011 ) - Profit for the period as reported in the 2011 financial statements - Exchange differences on translation of foreign operations - Reclassification of foreign currency difference on loss of control - Total comprehensive income for the period as reported in the 2011 financial statements - - - Reclassification of exchange difference on translation of net investment in foreign operation, net of tax - ) - Buy-back shares 18(b) ) - - - ) - ) Dividends provided for or paid 20 - - - ) ) - ) Restatement of share capital related to employee share scheme 19(b) ) - - - ) - ) Balance at 31 December 2011 13 ) - Balance at 1 January 2012 13 ) - Loss for the period as reported in the 2012 financial statements - - - ) Exchange differences on translation of foreign operations - Total comprehensive income for the period as reported in the 2012 financial statements - - ) Acquisition of Subsidiary with non-controlling interest - 1 1 Transfer retained earnings to reserves - - 21 ) - - - Balance at 31 December 2012 13 ) ) Balance at 1 January 2013 13 ) ) Profit for the period as reported in the 2013 financial statements - - - ) Exchange differences on translation of foreign operations - Total comprehensive income for the period as reported in the 2013 financial statements - - ) Balance at 31 December 2013 13 ) The above consolidated statements of changes in equity should be read in conjunction with the accompanying notes. -4- Ingeus Limited Consolidated statements of cash flows For the period ended 31 December 2013 Notes $'000 $'000 $'000 Cash flows from operating activities Receipts from customers (inclusive of value added taxes) Payments to suppliers and employees (inclusive of value added taxes) Interest received Interest paid ) ) ) Income taxes paid ) ) ) Net cash (outflow)/inflow from operating activities 28 ) ) Cash flows from investing activities Payment for acquisition of subsidiaries, net of cash acquired 25 - ) ) Payments for property, plant and equipment 10 ) ) ) Payments for intangible assets 11 ) ) ) Proceeds from sale of property, plant and equipment 23 Proceeds from sale of intangible assets - - Dividends from equity-accounted investee - Disposal of discontinued operation, net of cash disposed of 7 - - ) Loan from related entity 21(e) - - Net cash (outflow)/inflow from investing activities ) Cash flows from financing activities Proceeds from/(repayment of) borrowings ) ) Dividends paid to company’s shareholders - ) ) Net cash outflow from financing activities ) ) ) Net decrease in cash and cash equivalents ) ) ) Cash at the beginning of the financial period Effects of exchange rate changes on cash and cash equivalents ) Cash and cash equivalents at end of period 8 The above consolidated statements of cash flows should be read in conjunction with the accompanying notes. -5- Ingeus Limited Notes to the consolidated financial statements 31 December 2013 1. Summary of significant accounting policies Ingeus Limited (the “Company”) is a company domiciled in Australia. The address of the Company’s registered office is Level 11, 300 Ann St, Brisbane. The consolidated financial statements of the Company as at and for the year ended 31 December 2013, 31 December 2012 and 31 December 2011, comprise the Company and its subsidiaries (together referred to as the “group” and individually as “group entities”) and the Group’s interest in associates and jointly controlled entities. The group is a for-profit entity and provides Human Services primarily integrated programs and services which support people moving from welfare dependency in to work, outplacement and training. Ingeus Limited ceased reporting under International Financial Reporting Standards (IFRS)during the year ended 31 December 2010 due to adoption of a reduced disclosure regime available in Australia which impacted on disclosures presented but not the recognition and measurement aspects of IFRS. The Group is resuming compliance with reporting under IFRS in this set of accounts as the Group has been acquired by Providence Services Corporation in May 2014 and IFRS compliant accounts are required for SEC reporting requirements. The principal accounting policies in the preparation of these consolidated financial statements are set out below. These policies have been consistently applied to all the years presented, unless otherwise stated. (a) Basis of preparation ( i) Statement of compliance The consolidated financial statements are general purpose financial statements which have been prepared in accordance with International Financial Reporting Standards (IFRS) as issued by the International Accounting Standards Board (IASB). As a result of preparing general purposes financial statements for the years ending 31 December 2013, 2012 and 2011, the group has applied IFRS 1, First-time Adoption of International Financial Reporting Standards, in the preparation of the financial statements for the year ended 31 December 2013. There have been no adjustments to the recognised balances in the consolidated balance sheets, consolidated statements of profit and loss and other comprehensive income, consolidated statements of changes in equity, or consolidated statements of cash flows, as a result of the first time adoption of IFRS and the impact has related only to increased financial statement disclosure. The consolidated financial statements were authorised for issue by the Board of Directors on 7 August 2014. (ii) New and amended standards adopted by the Group The Group has adopted the following new standards and amendments to standards, including any consequential amendments to other standards, with a date of initial application of 1 January 2013. a) IFRS 10 Consolidated Financial Statements b) IFRS 13 Fair Value Measurement c) IAS 19 Employee Benefits (2011)The nature and effects of the changes are explained below. The nature and effects of the changes are explained below. a) Subsidiaries As a result of IFRS 10 (2011), the Group has changed its accounting policy for determining whether it has control over and consequently whether it consolidates its investees. IFRS 10 (2011) introduces a new control model that focuses on whether the Group has power over an investee, exposure or rights to variable returns from its involvement with the investee and ability to use its power to affect those returns. In particular, IFRS 10 (2011) requires the Group consolidate investees that it controls on the basis of de facto circumstances. The change in accounting policy has had no effect on the Group's assessment of controlled entities. b) Fair value measurement IFRS 13 establishes a single framework for measuring fair value and making disclosures about fair value measurements when such measurements are required or permitted by other IFRSs. It unifies the definition of fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. In accordance with the transitional provisions of IFRS 13, the Group has applied the new fair value measurement guidance prospectively and has not provided any comparative information for new disclosures. Notwithstanding the above, the change had no significant impact on the measurements of the Group’s assets and liabilities. c) Employee benefits IAS 19 Employee Benefits (2011) - which revised the definition of short-term employee benefits to benefits that are expected to be settled wholly within 12 months after the end of the annual reporting period in which the employees render the related service. As a result of the change, the annual leave liability for certain of the Group’s employees is now considered to be a long-term employee benefit, when previously it was a short-term benefit. The Group’s obligation is determined as the amount of future benefit thatemployees have earned in return for their service in the current and prior periods, applying actuarial assumptions, discounted to determine its present value. Re-measurements are recognised in profit or loss in the period in which they arise. The Group has applied the new policy retrospectively in accordance with the transitional provision of the standard. No adjustment to the comparative figures was required as a result of the adoption of the standard. (iii) Basis of measurement The consolidated financial statements have been prepared on the historical cost basis except for cash-settled share-based payments which are measured at fair value. -6- Ingeus Limited Notes to the consolidated financial statements 31 December 2013 (continued) 1. Summary of significant accounting policies (continued) (b) Principles of consolidation (i) Subsidiaries Subsidiaries are entities controlled by the Group. The Group controls an entity when it is exposed to, or has rights to, variable returns from its involvement with the entity and has the ability to affect those returns through its power over the entity. The financial statements of subsidiaries are included in the consolidated financial statements from the date on which control commences until the date on which control ceases. Intercompany transactions, balances and unrealised gains on transactions between Group companies are eliminated. Unrealised losses are also eliminated unless the transaction provides evidence of the impairment of the asset transferred. Accounting policies of subsidiaries have been changed where necessary to ensure consistency with the policies adopted by the Group. Non controlling interest in the results and equity of subsidiaries are shown separately in the consolidated statements of profit and loss and other comprehensive income, consolidated statements of changes in equity and consolidated balance sheets respectively. (ii) Associates Associates are those entities in which the Group has significant influence, but not control, over the financial and operating policies. Significant influence is presumed to exist when the Group holds between 20 and 50 percent of the voting power of another entity. Jointly controlled entities are those entities over whose activities the Group has joint control, established by contractual agreement and requiring unanimous consent for strategic financial and operating decisions. Investments in associates and jointly controlled entities are accounted for using the equity method (equity accounted investee) and are initially recognised at cost. The consolidated financial statements include the Group's share of the profit or loss and other comprehensive income of equity accounted investees, after adjustments to align the accounting policies with those of the Group, from the date that significant influence or joint control commences until significant influence or joint control ceases. When the Group's share of losses exceeds its interest in an equity accounted investee, the carrying amount of that interest, including any long term investments that form part thereof, is reduced to zero, and the recognition of further losses is discontinued except to the extent that the Group has an obligation or has made payments on behalf of the investee. (c) Foreign currency translation (i) Functional and presentation currency Items included in the financial statements of each of the Group's operations are measured using the currency of the primary economic environment in which it operates (‘the functional currency'). The consolidated financial statements are presented in thousands of Australian dollars, which is Ingeus Limited's functional and presentation currency. (ii) Transactions and balances Foreign currency transactions are translated into the presentation currency using the exchange rates prevailing at the dates of the transactions. Foreign exchange gains and losses resulting from the settlement of such transactions and from the translation at year end exchange rates of monetary assets and liabilities denominated in foreign currencies are recognised in the income statement, except when they are attributable to part of the net investment in a foreign operation. Foreign currency transactions are initially translated into Australian currency at the rate of exchange at the date of the transaction. At balance date amounts payable and receivable in foreign currencies are translated to Australian currency at rates of exchange current at that date. Resulting exchange differences are recognised in determining the profit or loss for the period except for differences arising on foreign currency borrowings included in borrowing costs. (iii) Group companies The results and financial position of all the Group entities that have a functional currency different from the presentation currency are translated into the presentation currency as follows: • assets and liabilities for each balance sheet presented are translated at the closing rate at the date of that balance sheet; • income and expenses for each income statement are translated at average exchange rates; and • all resulting exchange differences are recognised as a separate component of equity. On consolidation, exchange differences arising from the translation of any net investment in foreign entities, and of borrowings, are taken to shareholders’ equity. (iv) Loss of Control On the loss of control of a foreign subsidiary, the cumulative amount of the foreign currency translation reserve, relating to that foreign operation will be recognised in the profit and loss in the statement of profit and loss and other comprehensive income. -7- Ingeus Limited Notes to the consolidated financial statements 31 December 2013 (continued) 1. Summary of significant accounting policies (continued) (d) Impairment of assets (i) Non-derivative financial assets A financial asset not classified as at fair value through profit or loss, including an interest in an equity accounted investee, is assessed at each reporting date to determine whether there is objective evidence that it is impaired. A financial asset is impaired if there is objective evidence of impairment as a result of one or more events that occurred after the initial recognition of the asset, and that the loss event(s) had an impact on the estimated future cash flows of that asset that can be estimated reliably. Objective evidence that financial assets are impaired includes default or delinquency by a debtor, restructuring of an amount due to the Group on terms that the Group would not consider otherwise, indications that a debtor or issuer will enter bankruptcy, adverse changes in the payment status of borrowers or issuers, economic conditions that correlate with defaults or the disappearance of an active market for a security. Financial assets measured at amortised cost The Group considers evidence of impairment for financial assets measured at amortised cost (loans and receivables and held-to-maturity financial assets) at both a specific asset and collective level. All individually significant assets are assessed for specific impairment. Those found not to be specifically impaired are then collectively assessed for any impairment that has been incurred but not yet identified. Assets that are not individually significant are collectively assessed for impairment by grouping together assets with similar risk characteristics. In assessing collective impairment the Group uses historical trends of the probability of default, timing of recoveries and the amount of loss incurred, adjusted for management’s judgement as to whether current economic and credit conditions are such that the actual losses are likely to be greater or lesser than suggested by historical trends. An impairment loss in respect of a financial asset measured at amortised cost is calculated as the difference between its carrying amount and the present value of the estimated future cash flows discounted at the asset’s original effective interest rate. Losses are recognised in profit or loss and reflected in an allowance account against receivables. Interest on the impaired asset continues to be recognised through the unwinding of the discount. When an event occurring after the impairment was recognised causes the amount of impairment loss to decrease, the decrease in impairment loss is reversed through profit or loss. Equity accounted investees An impairment loss in respect of an equity accounted investee is measured by comparing the recoverable amount of the investment with its carrying amount in accordance with the policy set out in Note 1(b)(ii). An impairment loss is recognised in profit or loss. An impairment loss is reversed if there has been a favourable change in the estimates used to determine the recoverable amount. (ii) Non-financial assets The carrying amounts of the Group’s non-financial assets, other than deferred tax assets, are reviewed at each reporting date to determine whether there is any indication of impairment. If any such indication exists, then the asset’s recoverable amount is estimated. Goodwill and indefinite life intangible assets are tested annually for impairment. An impairment loss is recognised if the carrying amount of an asset or cash-generating unit (CGU) exceeds its recoverable amount. The recoverable amount of an asset or CGU unit is the greater of its value in use and its fair value less costs to sell. In assessing value in use, the estimated future cash flows are discounted to their present value using a pre-tax discount rate that reflects current market assessments of the time value of money and the risks specific to the asset. For impairment testing, assets are grouped together into the smallest group of assets that generates cash inflows from continuing use that are largely independent of the cash inflows of other assets or CGUs. Subject to an operating segment ceiling test, CGUs to which goodwill has been allocated are aggregated so that the level at which impairment is tested reflects the lowest level at which goodwill is monitored for internal reporting purposes. Goodwill acquired in a business combination is allocated to groups of CGUs that are expected to benefit from the synergies of the combination. Impairment losses are recognised in profit or loss. Impairment losses recognised in respect of CGUs are allocated first to reduce the carrying amount of any goodwill allocated to the CGU (or group of CGUs), and then to reduce the carrying amounts of the other assets in the CGU (or group of CGUs) on a pro rata basis. An impairment loss in respect of goodwill is not reversed. For other assets, an impairment loss is reversed only to the extent that the asset’s carrying amount does not exceed the carrying amount that would have been determined, net of depreciation or amortisation, if no impairment loss had been recognised. (e) Rounding of amounts Amounts in the financial statements have been rounded off to the nearest thousand dollars unless otherwise noted. -8- Ingeus Limited Notes to the consolidated financial statements 31 December 2013 (continued) 1. Summary of significant accounting policies (continued) (f) Income tax Tax expense comprises current and deferred tax. Current and deferred tax are recognised in profit or loss except to the extent that it relates to a business combination, or items recognised directly in equity or in other comprehensive income. (i) Current tax Current tax is the expected tax payable or receivable on the taxable income or loss for the year, using tax rates enacted or substantively enacted at the reporting date, and any adjustment to tax payable in respect of previous years. Current tax payable also includes any tax liability arising from the declaration of dividends. (ii) Deferred tax Deferred tax is recognised in respect of temporary differences between the carrying amounts of assets and liabilities for financial reporting purposes and the amounts used for taxation purposes. Deferred tax is not recognised for: • temporary differences on the initial recognition of assets or liabilities in a transaction that is not a business combination and that affects neither accounting nor taxable profit or loss • temporary differences related to investments in subsidiaries, associates and jointly controlled entities to the extent that the group is able to control the timing of the reversal of the temporary differences and it is probable that they will not reverse in the foreseeable future • taxable temporary differences arising on the initial recognition of goodwill. The measurement of deferred tax reflects the tax consequences that would follow the manner in which the Group expects, at the end of the reporting period, to recover or settle the carrying amount of its assets and liabilities. Deferred tax is measured at the tax rates that are expected to be applied to temporary differences when they reverse, using tax rates enacted or substantively enacted at the reporting date. Deferred tax assets and liabilities are offset if there is a legally enforceable right to offset current tax liabilities and assets, and they relate to taxes levied by the same tax authority on the same taxable entity, or on different tax entities, but they intend to settle current tax liabilities and assets on a net basis or their tax assets and liabilities will be realised simultaneously. A deferred tax asset is recognised for unused tax losses, tax credits and deductible temporary differences, to the extent that it is probable that future taxable profits will be available against which they can be utilised. Deferred tax assets are reviewed at each reporting date and are reduced to the extent that it is no longer probable that the related tax benefit will be realised. (g) Revenue recognition Revenue is measured at the fair value of the consideration received or receivable. Amounts disclosed as revenue are net of amounts collected on behalf of third parties. The Group recognises revenue when the amount of revenue can be reliably measured, it is probable that future economic benefits will flow to the entity and specific criteria have been met for each of the Group's activities as described below. The Group bases its estimates on historical results, taking into consideration the type of customer, the type of transaction and the specifics of each arrangement. Revenue is recognised for the major business activities as follows: (i) Human services revenue Human services revenue is recognised at the time the service is provided. Where revenues are received for the provision of services over a period of time, such revenue is deferred. (a) Service fees, paid to the Group are recognised as revenue over the period during which the Group is required to provide services to the client. (b) Job outcome fees, which are paid to the Group upon achievement of an eligible employment related outcome by the jobseeker. These fees are recognised by the Group once the eligible employment outcome has been obtained, and sufficient documentation is available to support the outcome claim. (c) Sustain fees, which are paid to the Group once the job seeker has been sustained in eligible employment for the relevant period(s) of time. These fees are recognised by the Group once the sustained employment milestone has been reached, and sufficient documentation is available to support the claim. (ii) Other revenue Other revenue is recognised at the time the service is provided. (iii) Interest income Interest income is recognised using the effective interest method. When a receivable is impaired, the Group reduces the carrying amount to its recoverable amount, being the estimated future cash flow discounted at the original effective interest rate of the instrument, and continues unwinding the discount as interest income. Interest income on impaired loans is recognised using the original effective interest rate. -9- Ingeus Limited Notes to the consolidated financial statements 31 December 2013 (continued) 1. Summary of significant accounting policies (continued) (h) Cash and cash equivalents For the purpose of presentation in the consolidated statement of cash flows, cash and cash equivalents includes cash on hand, deposits held at call with financial institutions, other short term, highly liquid investments with original maturities of three months or less that are readily convertible to known amounts of cash and which are subject to an insignificant risk of changes in value, and bank overdrafts. (i) Trade receivables Trade receivables are recognised initially at fair value and subsequently measured at amortised cost using the effective interest method, less provision for impairment. Trade receivables are generally due for settlement within 30 days. (j) Fair value estimation The fair value of financial assets and financial liabilities must be estimated for recognition and measurement or for disclosure purposes. The carrying value less impairment provision of trade receivables and payables are assumed to approximate their fair values due to their short term nature. The fair value of financial liabilities for disclosure purposes is estimated by discounting the future contractual cash flows at the current market interest rate that is available to the Group for similar financial instruments. (k) Property, plant and equipment Property, plant and equipment is stated at historical cost less depreciation. Historical cost includes expenditure that is directly attributable to the acquisition of the items including make good costs for leasehold improvements. Subsequent costs are included in the asset's carrying amount or recognised as a separate asset, as appropriate, only when it is probable that future economic benefits associated with the item will flow to the Group and the cost of the item can be measured reliably. All other repairs and maintenance are charged to the income statements during the reporting period in which they are incurred. Depreciation on other assets is calculated using the straight line method to allocate their cost or revalued amounts, net of their residual values, over their estimated useful lives, as follows: Office equipment, furniture and fittings 20 - 30% 20 - 30% 20 - 30% Leasehold improvements 10 - 50% 10 - 50% 10 - 50% Computer equipment 33% 33% 40% The assets' residual values and useful lives are reviewed, and adjusted if appropriate, at each reporting date. Leased assets are depreciated over the shorter of the lease term and their useful lives unless it is reasonably certain that the Group will obtain ownership by the end of the lease. An asset's carrying amount is written down immediately to its recoverable amount if the asset's carrying amount is greater than its estimated recoverable amount (note 1(d)). Gains and losses on disposals are determined by comparing proceeds with carrying amount. These are included in the income statement. (l) Intangible assets (i) Goodwill Goodwill represents the excess of the cost of an acquisition over the fair value of the Group’s share of the net identifiable assets of the acquired subsidiary at the date of acquisition. Goodwill on acquisitions of subsidiaries is included in intangible assets. Goodwill is not amortised. Instead, goodwill is tested for impairment annually, or more frequently if events or changes in circumstances indicate that it might be impaired, and is carried at cost less accumulated impairment losses. Gains and losses on the disposal of an entity include the carrying amount of goodwill relating to the entity sold. Goodwill is allocated to cash generating units for the purpose of impairment testing. (ii) Computer software Costs incurred acquiring software and licenses that will contribute to future period financial benefits through revenue generation and/or cost reduction are capitalised to software and systems. Amortisation is calculated on a straight line basis over periods generally ranging from 3 to 5 years. (iii) Customer contracts and relationships Customer contracts and relationships acquired as part of a business combination are recognised separately from goodwill. The customer contracts are carried at their fair value at the date of acquisition less accumulated amortisation and impairment losses. Amortisation is calculated using the straight line method to allocate the cost of the contracts over their estimated useful life of 5 years. -10- Ingeus Limited Notes to the consolidated financial statements 31 December 2013 (continued) 1. Summary of significant accounting policies (continued) (m) Leases Leases in which a significant portion of the risks and rewards of ownership are not transferred to the Group as lessee are classified as operating leases (note 23). Payments made under operating leases (net of any incentives received from the lessor) are charged to profit or loss on a straight line basis over the period of the lease. (n) Trade and other payables These amounts represent liabilities for goods and services provided to the Group prior to the end of the financial year and which are unpaid. The amounts are unsecured and are usually paid within 30 days of recognition. (o) Employee benefits (i) Short term obligations Liabilities for wages and salaries, including non monetary benefits and annual leave expected to be settled within 12 months after the end of the period in which the employees render the related service are recognised in respect of employees' services up to the end of the reporting period and are measured at the amounts expected to be paid when the liabilities are settled. The liability for annual leave is recognised in the provision for employee benefits. All other short term employee benefit obligations are presented as payables. (ii) Other long term employee benefit obligations The liability for long service leave expected to be settled within 12 months of the reporting date is recognised in the provision for employee benefits and is measured in accordance with (i) above. The liability for annual leave and long service leave expected to be settled more than 12 months from the reporting date is recognised in the provision for employee benefits and measured as the present value of expected future payments to be made in respect of services provided by employees up to the reporting date. Consideration is given to expected future wage and salary levels, experience of employee departures and periods of service. Expected future payments are discounted using market yields at the reporting date on national government bonds with terms to maturity and currency that match, as closely as possible, the estimated future cash outflows. (iii) Retirement benefit obligations Employees of the Group are entitled to benefits from the Group’s retirement plan on retirement, disability or death. The Group has separate plans in each country it operates in and has both defined benefit plans and defined contribution plans. The defined contribution plans receive fixed contributions from Group companies and the Group’s legal or constructive obligation is limited to these contributions. The employees of the parent entity are all members of the defined contribution plan. Contributions to the defined contribution fund are recognised as an expense as they become payable. Prepaid contributions are recognised as an asset to the extent that a cash refund or a reduction in the future payments is available. The defined benefit plan applies in France and provides defined lump sum benefits based on years of service and final average salary. A liability in respect of defined benefit retirement plan is recognised in the balance sheet, and is measured as the present value of the defined benefit obligation at the reporting date. The present value of the defined benefit obligation is based on expected future payments which arise from membership of the fund to the reporting date, calculated annually by independent actuaries. Consideration is given to expected future wage and salary levels, experience of employee departures and periods of service. (iv) Share based payments Share based compensation benefits are provided to some executives via the Ingeus Limited employee share scheme. Under the employee share scheme, shares issued to employees under limited recourse loan arrangements and vest immediately on grant date. The Group does not recognise the limited recourse loan to the shareholder, nor the increment to share capital, related to shares issued pursuant to the employee share scheme. The fair value of the put option, represented by the limited recourse features of the loan, is remeasured at each reporting date, with any changes to the fair value of the liability recognised as employee benefits expense in the consolidated statements of profit and loss and other comprehensive income. (v) Termination benefits Termination benefits are payable when employment is terminated before the normal retirement date, or when an employee accepts a redundancy in exchange for these benefits. The Group recognises termination benefits when it is demonstrably committed to terminating the employment of current employees according to a detailed formal plan without possibility of withdrawal. (p) Borrowings Borrowings are initially recognised at fair value plus any directly attributable transaction costs. Borrowings are subsequently measured at amortised cost using the effective interest rate method. Borrowings are classified as current liabilities unless the Group has an unconditional right to defer settlement of the liability for at least 12 months after the reporting period. -11- Ingeus Limited Notes to the consolidated financial statements 31 December 2013 (continued) 1. Summary of significant accounting policies (continued) (q) Provisions Provisions including provisions for make good obligations, are recognised when the Group has a present legal or constructive obligation as a result of past events, it is probable that an outflow of resources will be required to settle the obligation and the amount has been reliably estimated. Provisions are not recognised for future operating losses. Where there are a number of similar obligations, the likelihood that an outflow will be required in settlement is determined by considering the class of obligations as a whole. A provision is recognised even if the likelihood of an outflow with respect to any one item included in the same class of obligations may be small. Provisions are measured at the present value of management's best estimate of the expenditure required to settle the present obligation at the end of each reporting period. The discount rate used to determine the present value is a pre tax rate that reflects current market assessments of the time value of money and the risks specific to the liability. The increase in the provision due to the passage of time is recognised as interest expense. A provision for onerous contracts is recognised when the expected benefits to be derived by the Group from a contract are lower than the unavoidable cost of meeting its obligations under the contract. The provision is measured at the present value of the lower of the expected cost of terminating the contract and the expected net cost of continuing with the contract. Before a provision is established, the Group recognises any impairment loss on the assets associated with that contract. (r) Value Added Tax (VAT) VAT includes value added taxes in different countries including the goods and services tax (GST) in Australia. Revenues, expenses and assets are recognised net of the amount of associated VAT, unless the VAT incurred is not recoverable from the taxation authority. In this case it is recognised as part of the cost of acquisition of the asset or as part of the expense. Receivables and payables are stated inclusive of the amount of VAT receivable or payable. The net amount of VAT recoverable from, or payable to, the taxation authority is included with other receivables or payables in the balance sheet. Cash flows are presented on a gross basis. The VAT components of cash flows arising from investing or financing activities which are recoverable from, or payable to the taxation authority, are presented as operating cash flows. (s) Business combinations The acquisition method of accounting is used to account for all business combinations, regardless of whether equity instruments or other assets are acquired. The consideration transferred for the acquisition of a business combination comprises the fair values of the assets transferred, the liabilities incurred and the equity interests issued by the Group. The consideration transferred also includes the fair value of any asset or liability resulting from a contingent consideration arrangement. Acquisition related costs are expensed as incurred. Identifiable assets acquired and liabilities and contingent liabilities assumed in a business combination are measured initially at their fair values at the acquisition date. The excess of the consideration transferred over the fair value of the Group's share of the net identifiable assets acquired is recorded as goodwill. If those amounts are less than the fair value of the net identifiable assets of the business acquired and the measurement of all amounts has been reviewed, the difference is recognised directly in profit or loss as a bargain purchase. Where settlement of any part of cash consideration is deferred, the amounts payable in the future are discounted to their present value as at the date of exchange. The discount rate used is the entity's incremental borrowing rate, being the rate at which a similar borrowing could be obtained from an independent financier under comparable terms and conditions. Contingent consideration is classified either as equity or a financial liability. Amounts classified as a financial liability are subsequently remeasured to fair value with changes in fair value recognised in profit or loss. (t) New accounting standards and interpretations A number of new standards, amendments to standards and interpretations are effective for annual periods beginning after 1 January 2013, and have not been applied in preparing these consolidated financial statements. Those which may be relevant to the Group are set out below. The Group does not plan to adopt these standards early. (i) IFRS 9, Financial Instruments (2010) and IFRS 9, Financial Instruments (2009) IFRS 9 (2009) introduces new requirements for the classification and measurement of financial assets. Under IFRS 9 (2009), financial assets are classified and measured based on the business model in which they are held and the characteristics of their contractual cash flows. IFRS 9 (2010) introduces additional changes relating to financial liabilities. The IFRS9 currently has an active project to make limited amendments to the classification and measurement requirements of IFRS 9 and add new requirements to address the impairment of financial assets and hedge accounting. IFRS 9 (2010) and (2009) are effective for annual periods beginning on or after 1 January 2015, with early adoption permitted. The Group does not plan to adopt these standards early and the extent of the impact has not been determined. -12- Ingeus Limited Notes to the consolidated financial statements 31 December 2013 (continued) 2. Financial risk management The Group's activities expose it to a variety of financial risks: market risk (including currency risk and interest rate risk), credit risk and liquidity risk. The Group's overall risk management program seeks to minimise potential adverse effects on the financial performance of the Group. The Group uses different methods including ageing analysis for credit risk and sensitivity analysis in the case of interest rates, to measure different types of risk to which it is exposed. Risk management is carried out by a central finance department (treasury) under policies approved by the board of directors. Treasury identifies, evaluates and hedges financial risks in close co operation with the Group's operating units. The board provides written principles for overall risk management, as well as policies covering specific areas, such as foreign exchange risk, interest rate risk, credit risk, use of derivative financial instruments and non derivative financial instruments, and investment of excess liquidity. The Group holds the following financial instruments: Financial assets $’000 $’000 $’000 Cash and cash equivalents Note 8 Trade and other receivables Note 9 Financial liabilities $’000 $’000 $’000 Trade and other payables Note 14 Borrowings Note 15 Non-cash financial assets are classified as loans and receivables. All financial liabilities are classified as financial liabilities at amortised cost. The fair value of all financial assets and liabilities equals their carrying value. (a) Market risk (i) Foreign exchange risk The Group operates internationally and is exposed to foreign exchange risk arising from various currency exposures. Foreign exchange risk arises when future commercial transactions and recognised assets and liabilities are denominated in a currency that is not the entity’s functional currency and where there are net investments in foreign operations. Management has a policy requiring foreign exchange risk to be managed by Ingeus Limited. The group companies are required to only hold and contract in their functional currency where possible. Ingeus Limited conducts all transactions with subsidiaries in the subsidiaries' local currency. Ingeus Limited has established borrowing facilities whereby the group borrowings can be drawn in multiple currencies. This enables the group to create a natural hedge by borrowing in the operating currency of a subsidiary and to repay the loans in the same currency from cashflow from that subsidiary.The Group has no forward contracted exchange transactions and does not hedge transactions. The Group's exposure to foreign currency risk at the reporting date, expressed in Australian dollar, was as follows: 31 December 2013 31 December 2012 31 December 2011 EUR Other EUR Other EUR Other $'000 $'000 $'000 $'000 $'000 $'000 Cash Borrowings - - - ) - ) Net exposure -13- Ingeus Limited Notes to the consolidated financial statements 31 December 2013 (continued) 2. Financial risk management (continued) (ii) Cash flow and fair value interest rate risk The Group's main interest rate risk arises from borrowings. Borrowings issued at variable rates expose the Group to cash flow interest rate risk. Borrowings issued at fixed rates expose the Group to fair value interest rate risk. During the reporting periods, the Group’s borrowings at variable ratewere denominated in Australian Dollars and Swedish Krona. As at the reporting date, the Group had the following variable rate borrowings outstanding: 31 December 2013 31 December 2012 31 December 2011 Consolidated Weighted average interest rate Balance Weighted average interest rate Balance Weighted average interest rate Balance % $'000 % $'000 % $'000 Borrowings % % % (iii) Summarised sensitivity analysis The following table summarises the sensitivity of the Group’s financial assets and financial liabilities to interest rate risk and foreign exchange risk. Consolidated Interest rate risk Foreign exchange risk -0.50% +1.50% -15% +15% 31 December 2013 Carrying amount Profit Equity Profit Equity Profit Equity Profit Equity $'000 $'000 $'000 $'000 $'000 $'000 $'000 $'000 $'000 Financial assets Cash and cash equivalents ) - - - ) - Financial liabilities Borrowings ) 16 - ) - Total increase/ (decrease) ) - 73 - - ) - Interest rate risk Foreign exchange risk -0.50% +1.50% -15% +15% 31 December 2012 Carrying amount Profit Equity Profit Equity Profit Equity Profit Equity $'000 $'000 $'000 $'000 $'000 $'000 $'000 $'000 $'000 Financial assets Cash and cash equivalents ) - 70 - - ) - Financial liabilities Borrowings ) 23 - ) - ) - - Total increase/ (decrease) - - 1 - - ) - Interest rate risk Foreign exchange risk -0.50% +1.50% -15% +15% 31 December 2011 Carrying amount Profit Equity Profit Equity Profit Equity Profit Equity $'000 $'000 $'000 $'000 $'000 $'000 $'000 $'000 $'000 Financial assets Cash and cash equivalents ) - - - ) - Financial liabilities Borrowings ) 8 - ) - ) - - Total increase/ (decrease) ) - - - ) - (b) Fair Value The fair value of financial assets and financial liabilities must be estimated for recognition and measurement or for disclosure purposes.The Group does not have any financial instruments recognised at fair value. The carrying value less impairment provision of trade receivables and payables is assumed to approximate their fair values due to their short term nature. The fair value of financial liabilities for disclosure purposes is estimated by discounting the future contractual cash flows at the current market interest rate that is available to the Group for similar financial instruments. -14- Ingeus Limited Notes to the consolidated financial statements 31 December 2013 (continued) 2. Financial risk management (continued) (c) Credit risk Credit risk arises from cash and cash equivalents and deposits with banks, as well as credit exposures to customers, including outstanding receivables. The Group deals primarily with HSBC Bank or other major banks in countries the Group is operating in. The Group's primary customers are departments or bodies of national or state governments and are considered very low risk. Credit risk further arises in relation to financial guarantees given to certain parties. Such guarantees are only provided in exceptional circumstances. Geographic concentration of trade debtors: $'000 $'000 $'000 France Saudi Arabia - Australia South Korea Switzerland Other Total Ageing of trade debtors: Neither past due nor impaired Past due 1 – 30 days Past due 31 – 90 days Past due more than 90 days 47 Total (d) Liquidity risk Prudent liquidity risk management implies maintaining sufficient cash and the availability of funding through an adequate amount of committed credit facilities. The group manages liquidity risk by continuously monitoring forecast and actual cashflows and matching the maturity profiles of financial assets and liabilities. Financing arrangements The Group had access to the following undrawn borrowing facilities at the end of the reporting period: Consolidated Floating rate $'000 $'000 $'000 Expiring within one year (bank loans and finance leases) Note 15 The HSBC facility may be drawn at any time and is subject to annual review. It may be called upon by HSBC on demand. The facility is limited to $12,000,000 (2012: $15,000,000 & 2011: $10,000,000). Of the facility a maximum of $10,000,000 (2012: $10,000,000 & 2011: $5 ,000,000) is available as loans. Maturities of financial liabilities The tables below analyse the Group’s financial liabilities into relevant maturity groupings based on the remaining period at the reporting date to the contractual maturity date. The amounts disclosed in the table are the contractual undiscounted cash flows. Carrying Value Contractual cash flows < 12 months 1 to 3 years Total At 31 December 2013 $'000 $'000 $'000 $'000 Non-interest bearing - Non-derivative - variable rate - Non-derivative - fixed rate - At 31 December 2012 Non-interest bearing - Non-derivative - variable rate - Non-derivative - fixed rate - At 31 December 2011 Non-interest bearing - Non-derivative - variable rate - Non-derivative - fixed rate - -15- 3. Critical accounting estimates and judgements Estimates and judgements are continually evaluated and are based on historical experience and expectations of future events that may have a financial impact on the entity and that are believed to be reasonable under the circumstances. The Group is subject to income taxes in Australia and jurisdictions where it has foreign operations. Judgement is required in determining the worldwide provision for income taxes. There are many transactions and calculations undertaken during the ordinary course of business for which the ultimate tax determination is uncertain. The Group estimates its tax liabilities based on the Group's understanding of the tax law. Where the final tax outcome of these mattersis different from the amounts that were initially recorded, such differences will impact the current and deferred income tax assets and liabilities in the period in which such determination is made. As discussed in Notes 6(b) and 13, the Group de-recognised deferred tax assets associated with temporary differences and carried forward tax losses in the Australian operations during the year ended 31 December 2012 based on management’s judgement that recoverability was not probable. As outlined in note 1(g)(i), the Group’s employment services revenue includes service fees paid to the Group to work with a job seeker for a specified period of time (typically the contracted service period is between 6 months and 1 year). Service fees are deferred upon receipt and recognised as revenue over the period during which the Group provides services. While the provision of services varies on a case by case basis and may be for a shorter period than the relevant contractual requirement, management considers that the contracted period represents the appropriate period over which revenue should be recognised. There are no critical judgements that management consider would significantly affect amounts recognised in these financial reports. 4. Revenue $'000 $'000 $'000 Human services revenue Other revenue Interest Other revenue 5. Expenses $'000 $'000 $'000 Profit before income tax includes the following specific expenses: Finance costs - interest paid/payable Net loss/(gain) on disposal of property, plant and equipment ) ) ) Operating lease rental expense Net foreign exchange losses 76 Superannuation expense Termination costs -16- Ingeus Limited Notes to the consolidated financial statements 31 December 2013 (continued) 6. Income tax expense $'000 $'000 $'000 (a) Income tax expense: Current Tax Deferred tax ) Adjustments for current tax and deferred tax of prior periods 15 ) Deferred income tax expense included in income tax expense comprises: Tax expense from continuing operations Tax expense from discontinuing operations - - Total tax expense No tax expense arises on the items recognised in other comprehensive income. (b) Numerical reconciliation of income tax expense to prima facie tax payable Profit/(loss) from continuing operations before income tax expense ) Tax at the Australian tax rate of 30% (2012 & 2011 - 30%) ) Tax effect of amounts which are not deductible (taxable) in calculating taxable income: Non-deductible expenses 78 45 Effect of change in tax rate 22 72 27 Sundry items (6 ) ) ) Income tax expense related to profit/(loss) from equity accounted investee ) ) Difference in overseas tax rates ) 44 Under/(over) provided in prior years 15 Foreign tax paid 36 ) Derecognition of deferred tax assets (see (i) below and note 13) - Income tax expense (i) Derecognition of deferred tax assets relates to temporary differences and carried forward tax losses previously recognised by Ingeus Limited and derecognised due to continued tax losses (see Note 13). 7. Discontinued operation Ingeus UK Limited (a) Description In February 2011 the Group entered into a Subscription Deed and Shareholders Agreement with Deloitte LLP UK for the sale of half of Ingeus UK Limited. The sale to Deloitte LLP UK was facilitated through the issue of shares on 23 March 2011. The sale of equity to Deloitte LLP UK resulted in Ingeus UK Limited becoming a jointly controlled entity. The loss of control by the Group resulted in the recognition of the Group's continuing interest in Ingeus UK Limited (50%) measured at the fair value of that interest at the date control was lost, with the adoption of equity accounting thereafter. As at 31 December 2011, the carrying value of the Group's investment in Ingeus UK Limited was $10,969,000. -17- Ingeus Limited Notes to the consolidated financial statements 31 December 2013 (continued) 7. Discontinued operation (continued) Financial information relating to the discontinued operation for the period to the date of loss of control is set out below. (b) Financial performance and cash flow information Period to 23 March 2011 $'000 Revenue Expenses ) Profit before income tax Income tax expense ) Profit after income tax of discontinued operations Reclassification of foreign currency translation reserve on loss of control of subsidiary ) Gain on disposal of discontinued operation Income tax expense on disposal of discontinued operation - Gain on disposal of discontinued operation after income tax Profit from discontinued operation Net cash inflow from operating activities Net cash inflow (outflow) from investing activities ) Net cash (outflow) from financing activities ) Net increase in cash generated (c) Carrying amounts of assets and liabilities The carrying amounts of assets and liabilities as at the date of loss of control of the entity: 23 March 2011 $'000 Cash Trade receivables Prepayments Property, plant and equipment Intangible assets 39 Deferred tax assets Total assets Trade creditors ) Deferred income ) Borrowings ) Provisions ) Tax liabilities ) Non-current provisions ) Total liabilities ) Net assets 8. Current assets - Cash and cash equivalents $'000 $'000 $'000 Cash in hand 44 42 27 Cash at bank -18- Ingeus Limited Notes to the consolidated financial statements 31 December 2013 (continued) 9. Current assets - Trade and other receivables $'000 $'000 $'000 Net trade receivables Trade receivables Provision for impairment of receivables (1 ) (1 ) - Loan to related entity, unsecured 5 Other receivables Bonds and deposits Non-current assets - Property, plant and equipment Work in progress Furniture and fittings Leasehold improvement Artwork Leased Assets Computer equipment Total $'000 $'000 $'000 $'000 $'000 $'000 $'000 At 1 January 2011 Cost - Accumulated depreciation - ) ) - ) ) ) Net book amount - Year ended 31 December 2011 Opening net book amount - Exchange differences - 31 85 - 7 24 Acquisition of business - 20 - - 47 Additions 10 17 - Derecognised on loss of control of subsidiary ) ) ) - ) ) ) Disposals - (2 ) - ) - - ) Depreciation charge - ) ) - ) ) ) Closing net book amount - 24 - At 31 December 2011 Cost - 24 Accumulated depreciation - ) ) - ) ) ) Net book amount - 24 - Year ended 31 December 2012 Opening net book amount - 24 - Exchange differences - - 22 - - ) 9 Acquisition of business - 16 - - - 9 25 Additions 87 - - Disposals - (9 ) ) ) - ) ) Depreciation charge - ) ) - - ) ) Closing net book amount 87 14 - At 31 December 2012 Cost 87 14 - Accumulated depreciation - ) ) - - ) ) Net book amount 87 14 - Year ended 31 December 2013 Opening net book amount 87 14 - Exchange differences 12 21 79 - - 86 Additions - - Disposals (9 ) - ) - - (6 ) ) Capitalise WIP ) - ) Depreciation charge - ) ) - - ) ) Impairment loss - - ) - - - ) Closing net book amount 14 - At 31 December 2013 Cost 14 - Accumulated depreciation - ) ) - - ) ) Net book amount 14 - -19- Ingeus Limited Notes to the consolidated financial statements 31 December 2013 (continued) Non current assets - Intangible assets Goodwill Computer software Customer contracts and relationships Total $'000 $'000 $'000 $'000 At 1 January 2011 Cost - - Accumulated amortisation and impairment - ) - ) Net book amount - - Year ended 31 December 2011 Opening net book amount - - Exchange differences - 17 - 17 Additions - - Acquisition of business Derecognised on loss of control of subsidiary - ) - ) Amortisation charge - ) ) ) Closing net book amount At 31 December 2011 Cost Accumulated amortisation and impairment - ) ) ) Net book amount Year ended 31 December 2012 Opening net book amount Exchange differences - - Additions - - Acquisition of business 13 Disposals - ) - ) Impairment charge - ) - ) Amortisation charge - ) ) ) Closing net book amount At 31 December 2012 Cost Accumulated amortisation and impairment - ) ) ) Net book amount Year ended 31 December 2013 Opening net book amount Exchange differences - - Additions - - Capitalise WIP - 77 - 77 Amortisation charge - ) ) ) Closing net book amount At 31 December 2013 Cost Accumulated amortisation and impairment - ) ) ) Net book amount (a) Impairment testing for cash-generating units containing goodwill All goodwill stated in the balance sheet relates to the Assure Programs business based in Australia, which is a single cash generating unit (CGU) .The recoverable amount was based on the value in use, determined by discounting cash flows from the continuing use of the CGU. Key assumptions used in the calculation of value were the discount rate, terminal value growth rates and the EBITDA growth rate. The discount rate was based on the weighted average cost of capital of the CGU.
